Exhibit 16 [EKSH Header] December 29, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC 20549-7561 Re: Earthstone Energy, Inc. Ladies and Gentlemen: We have read the Company’s statements under Item4.01 of its Current Report on Form 8-K, dated December 29, 2014, and we concur with the information shown therein. We confirm we had no disagreements with the Company on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure during the last two fiscal years ended March31, 2014, which disagreements, if not resolved to our satisfaction, would have caused us to make a reference to the subject matter of the disagreements in connection with our reports. Yours truly, /s/ EKS&H, LLLP EKS&H LLLP
